Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 27, 2022

                                       No. 04-21-00518-CV

             BULVERDE VILLAGE PROPERTY OWNERS ASSOCIATION,
                                Appellant

                                                  v.

      BULVERDE VILLAGE HOMEOWNERS ASSOCIATION, Inc. a/k/a The Point,
                             Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020CI03243
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
        The reporter’s record was due on December 28, 2021. However, the court reporter has
filed a notification of late record requesting an extension of time to file the reporter’s record. The
request is GRANTED. The reporter’s record is due on or before February 28, 2022.


                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2022.




                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court